Citation Nr: 0507887	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from February 1974 to November 1986.  
The veteran died in June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative and rating actions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
a December 2002 administrative action, the RO denied the 
appellant's claims for accrued benefits and service 
connection for the cause of the veteran's death.  In a 
February 2003 rating decision, the RO confirmed the denial of 
her claims for service connection for ALS, for accrued 
benefits purposes, and the cause of veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2003); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  These amendments were effective November 9, 2000.

At the time of his death, the veteran had an ongoing claim 
with regard to entitlement to service connection for ALS.  
When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Although the appellant's claim for accrued 
benefits is separate from the claim that the veteran filed 
prior to his death, the accrued benefits claim is "derivative 
of" the veteran's claims and the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because the veteran died before the date of 
enactment, this change does not apply in this case and is 
noted only for information purposes.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5121(a)).

The veteran was diagnosed with ALS in late 1994.  He 
submitted a service-connection claim for ALS on May 31, 2000.  
In a September 2000 decision issued in October 2000, the RO 
denied the veteran's claim on the merits.  In October 2001, 
the veteran perfected his appeal.  The veteran died in June 
2002; and the appellant initiated her claims for accrued 
benefits and service connection for the cause of the 
veteran's death the same month.  

The Board finds that the notice and duty to assist provisions 
of the VCAA have not been fulfilled regarding the issues on 
appeal.  The RO needs to inform the claimant of what is 
needed to substantiate her accrued benefits claim as a 
surviving spouse.  The Board also observes that the veteran 
was receiving Social Security Administration (SSA) disability 
benefits prior to his death.  The duty to assist includes 
attempting to obtain pertinent SSA records.  On remand, the 
RO should attempt to obtain any SSA records.  Moreover, the 
Board notes that the appellant submitted a statement in June 
2004, without a waiver of review by the agency of original 
jurisdiction; therefore, the case must be returned to the RO 
for readjudication.  

Finally, the Board observes that the appellant's accrued 
benefits and her service-connection for the cause of the 
veteran's death claims are so closely tied, that a final 
decision on the latter issue cannot be rendered until a 
decision on the accrued benefits claim has been rendered, and 
thus they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should request the veteran's 
records from the SSA, to include any 
disability determination and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence that is 
necessary to substantiate entitlement to 
accrued benefits flowing from her 
husband's service-connection claim for 
ALS on a direct and presumptive basis 
under the provisions of 38 C.F.R. 
§ 3.1000 as a surviving spouse; (2) about 
the information and evidence she is 
expected to provide in support of her 
accrued benefits claim; and (3) that she 
should provide any evidence in her 
possession that pertains to her claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
eligibility for accrued benefits and 
entitlement to service-connection for the 
cause of the veteran's death.  If any 
determination is unfavorable to the 
appellant, she and her representative, 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



